ACQUISITION AGREEMENT
 
THIS AGREEMENT is dated for reference this ___ day of January, 2008.




BETWEEN:


 
VOICESERVE, INC. (“VOICESERVE”), a company incorporated pursuant to the laws of
Delaware and having an office located at Cavendish House, 369 Burnt Oak
Broadway, Edgaware, Middlesex HA8 5AW;



 
(“Voiceserve”)



 OF THE FIRST PART


AND:
 
 
KRZYSZTOF OGLAZA (“Oglaza”), LUKASZ NOWAK (“Nowak”) and MICHAL KOZLOWSKI
(“Kozlowski”), being the principals to VOIPSWITCH, INC. (“VOIPSWITCH”), a
company incorporated pursuant to the laws of Seychelles and having an office
located at Trinity House, 1st Floor, Albert Street, Mahe, Seychelles;



("VoipSwitch”)


 OF THE SECOND PART


WHEREAS:


A.  
VoipSwitch is a company that provides a platform that allows implementing
various types of Voice Over the Internet Protocol (“VOIP”) services; and

 
B.  
Voiceserve is a global telecommunications company; and

 
C.  
Voiceserve desires to purchase all the issued and outstanding shares of common
stock in the capital of VoipSwitch (the “Shares”) and all of the assets of
VoipSwitch as listed in Schedule A (the “Assets”) on the terms and conditions
hereinafter set forth;

 
NOW THEREFORE THIS AGREEMENT WITNESSES that in consideration of the premises and
mutual agreements and covenants herein contained, the parties hereby covenant
and agree as follows:
 
1.
VOIPSWITCH’S REPRESENTATIONS



Voipswitch hereby makes the following representations and warranties to
Voiceserve, each of which is true and correct on the date hereof and will be
true and correct on the Closing Date, each of which shall be unaffected by any
investigation made by Voiceserve and shall survive the Closing Date:


 
(a)
The authorized capital of Voipswitch consists of 100,000 shares of common stock
at a par value of $1.00 per share and. The total number of common shares issued
and outstanding as of January 10, 2008 is 100,000. As of January 10, 2008, there
are no shares of preferred stock issued and outstanding. Additionally, as of
January 10, 2008, there are no outstanding or authorized options, dividends,
warrants, agreements, subscriptions, calls, demand or rights of any character
relating to the capital stock of VoipSwitch;

 
 
1

--------------------------------------------------------------------------------


 

 
 
(b)
VoipSwitch is a corporation duly incorporated, validly existing and in good
standing under the laws of Seychelles and has all requisite corporate power and
authority to own its property and operate its business as and where it is now
being conducted;



 
(c)
VoipSwitch is duly licensed or qualified and in good standing in the province of
Delaware, which is the sole jurisdiction in which the nature of VoipSwitch’s
assets or the business conducted by VoipSwitch makes qualification necessary;





 
(e)
VoipSwitch has good and marketable title to all of its assets free and clear of
all mortgages, liens, pledges, charges, claims, leases, restrictions or
encumbrances of any nature whatsoever, and subject to no restrictions with
respect to transferability. All of VoipSwitch’s assets are in its possession and
control;



 
(f)
VoipSwitch has not given a power of attorney, which is currently in effect, to
any person, firm or corporation for any purpose whatsoever;



 
(g)
VoipSwitch has not entered into any other agreement or granted any option to
sell or otherwise transfer any of its assets;



 
(h)
To the knowledge of VoipSwitch, each contract, lease, license, commitment and
agreement to which it is a party is in full force and effect and constitutes a
legal, valid and binding obligation of all of the parties thereto. VoipSwitch is
not in default and has not received or given any notice of default, and to
VoipSwitch’s knowledge, no other party thereto is in default, under any such
contract, lease, license, commitment or other agreement or under any other
obligation relating to VoipSwitch’s assets or its business;



 
(i)
There are no outstanding orders, judgments, injunctions, awards or decrees of
any court, arbitrator or governmental or regulatory body involving VoipSwitch.
No suit, action or legal, administrative, arbitration or other proceeding or
reasonable basis therefor, or, to the best of VoipSwitch’s knowledge, no
investigation by any governmental agency pertaining to VoipSwitch or its assets
is pending or has been threatened against VoipSwitch which could adversely
affect the financial condition or prospects of VoipSwitch or the conduct of the
business thereof or any of VoipSwitch’s assets or materially adversely affect
the ability of the shareholders of VoipSwitch to consummate the transactions
contemplated by this Agreement;



 
(j)
To its knowledge, VoipSwitch has not infringed any patent or patent application,
copyright or copyright application, trademark or trademark application or trade
name or other proprietary or intellectual property right of any other person or
received any notice of a claim of such infringement;



 
(k)
VoipSwitch has the right to use all data and information necessary to permit the
conduct of its business from and after the Closing Date, as such business is and
has been normally conducted;



 
(l)
The Articles of VoipSwitch permit it to carry on its present business and to
enter into this Agreement;



 
(m)
The performance of this Agreement will not be in violation of the Articles of
VoipSwitch or any agreement to which VoipSwitch is a party and will not give any
person any right to terminate or cancel any agreement or any right enjoyed by
VoipSwitch and will not result in the creation or imposition of any lien,
encumbrance or restriction of any nature whatsoever in favour of a third party
upon or against the assets of VoipSwitch;

 
 
2

--------------------------------------------------------------------------------



 
 
(n)
VoipSwitch holds all permits, licences, registrations and authorizations
necessary for it to conduct its business;



 
(o)
VoipSwitch is not in violation of any federal, state, municipal or other law,
regulation or order of any government or regulatory authority;



 
(p)
VoipSwitch has filed with the appropriate government agencies all tax or
information returns and tax reports required to be filed, and such filings are
substantially true, complete and correct;



 
(q)
All federal, state, municipal, foreign, sales, property or excise or other taxes
whether or not yet due have been fully paid or adequately provided for;



 
(r)
The corporate records and minute books of VoipSwitch contain complete and
accurate minutes of all meetings of the directors and shareholders of VoipSwitch
held since incorporation;



 
(s)
All material transactions of VoipSwitch have been promptly and properly recorded
or filed in or with its respective books and records; and



 
(t)
VoipSwitch has complied with all laws, rules, regulations and orders applicable
to it relating to employment, including those relating to wages, hours,
collective bargaining, occupational health and safety, employment standards and
workers' compensation.



2.
VOICESERVE'S REPRESENTATIONS



Voiceserve hereby makes the following representations and warranties to
VoipSwitch, each of which is true and correct on the date hereof and will be
true and correct on the Closing Date, each of which shall be unaffected by any
investigation made by Voiceserve and shall survive the Closing Date:


 
(a)
The authorized capital of Voiceserve consists of 100,000,000 shares of common
stock at a par value of $0.001 per share and 100,000,000 shares of preferred
stock with a par value of $0.001 per share. The total number of common shares
issued and outstanding as of January 10, 2008 is 23,477,425. As of January 10,
2008, there are no shares of preferred stock issued and outstanding.
Additionally, as of January 10, 2008, there no are outstanding or authorized
options, dividends, warrants, agreements, subscriptions, calls, demand or rights
of any character relating to the capital stock of Voiceserve;



 
(b)
Voiceserve is a corporation duly incorporated, validly existing and in good
standing under the laws of the State of Delaware and has all requisite corporate
power and authority to own its property and operate its business as and where it
is now being conducted;



 
(c)
Voiceserve is in good standing with respect to its filings with the Delaware
Secretary of State;



 
(d)
Voiceserve has no subsidiaries and owns no interest in any corporation,
partnership, proprietorship or any other business entity;



 
(e)
Voiceserve currently has no assets or liabilities other than cash received for
share subscriptions;



 
(f)
Voiceserve has not entered into any other agreement or granted any option to
sell or otherwise transfer any of its assets or its securities;

 
 
3

--------------------------------------------------------------------------------



 
 
(g)
Voiceserve is not a party to any contracts, leases, licenses, commitments and
other agreements relating to its assets or its business;



 
(h)
There are no outstanding orders, judgments, injunctions, awards or decrees of
any court, arbitrator or governmental or regulatory body involving Voiceserve.
No suit, action or legal, administrative, arbitration or other proceeding or
reasonable basis therefor, or, to the best of Voiceserve’s knowledge, no
investigation by any governmental agency, pertaining to Voiceserve or its assets
is pending or has been threatened against Voiceserve which could adversely
affect the financial condition or prospects of Voiceserve or the conduct of the
business thereof or any of Voiceserve’s assets or materially adversely affect
the ability of Voiceserve to consummate the transactions contemplated by this
Agreement;



 
(i)
The Articles and Bylaws of Voiceserve permit it to carry on its present business
and to enter into this Agreement;



 
(j)
The performance of this Agreement will not be in violation of the Articles or
Bylaws of Voiceserve or any agreement to which Voiceserve is a party;



 
(k)
Voiceserve is not in violation of any federal, state, municipal or other law,
regulation or order of any government or regulatory authority;



 
(l)
Voiceserve has filed with the appropriate government agencies all tax or
information returns and tax reports required to be filed, and such filings are
substantially true, complete and correct;



 
(m)
No federal, state, municipal, foreign, sales, property or excise or other taxes
are payable by Voiceserve;



 
(n)
The corporate records and minute books of Voiceserve contain complete and
accurate minutes of all meetings of the directors and shareholders of Voiceserve
held since incorporation; and



 
(o)
All material transactions of Voiceserve have been promptly and properly recorded
or filed in or with its respective books and records.



3.                       SALE OF SHARES


On the Closing Date, upon the terms and conditions herein set forth, Voiceserve
agrees to pay Krzysztof Oglaza, Lukasz Nowak and Michal Kozlowski (or their
designated nominees) U.S. $200,000 representing in total U.S. $600,000 being 20%
of the Consideration Price, such amounts to be paid in cleared funds upon
completion of the acquisition of the entire issued share capital of VoipSwitch
and Voiceserve being registered as the beneficial owner of the entire issued
share capital of VoipSwitch (“Completion”). At the end of each month following
Completion for a period of 12 months, Voiceserve will pay to each of Krzysztof
Oglaza, Lukasz Nowak and Michal Kozlowski (or their designated nominees) U.S.
$16,666.66 (the “Individual Payment”) representing in total U.S. $600,000 being
20% of the Consideration Price. Upon Completion, the balance of the
Consideration Price, being U.S. $1,800,000, shall be paid through the issuance
to Krzysztof Oglaza, Lukasz Nowak and Michal Kozlowski (or their designated
nominees) of restricted shares of Voiceserve’s common stock (“Consideration
Shares”) at a price per share of U.S. $0.48.  Each of Krzysztof Oglaza, Lukasz
Nowak and Michal Kozlowski (or their designated nominees) shall be entitled to
the Consideration Shares in equal proportions of 1,250,000 (33% x the number of
Consideration Shares representing U.S. $1,800,000 to be issued).  For the
avoidance of doubt, the Consideration Shares each have the right to vote one
share of Voiceserve’s common stock.  For the further avoidance of doubt issuance
of Consideration Shares shall be conditional upon each of Krzysztof Oglaza,
Lukasz Nowak and Michal Kozlowski entering into a service contract with
Voiceserve (or such other entity nominated by Voiceserve) as referred to in
paragraph 4 below and each of Krzysztof Oglaza, Lukasz Nowak and Michal
Kozlowski continuing to supply their services to Voiceserve (or such other
entity nominated by Voiceserve) for a period of not less than 36 months
following Completion.   
 
 
4

--------------------------------------------------------------------------------


 
 
Upon Completion, each of Krzysztof Oglaza, Lukasz Nowak and Michal Kozlowski
will enter into a service contract with Voiceserve (or such other entity
nominated by Voiceserve) on terms to be agreed between the parties.  It is a
condition of the terms contained in this letter that transactions 1 to 4 above
are to be agreed together as part of a composite transaction.




4.                       CLOSING


The sale and purchase of the Share shall be closed at the office of VoipSwitch
at 10:00 A.M. (Greenwich Mean time) on January 15, 2008 or on such other date or
at such other place as may be agreed upon by the parties (the “Closing Date”).


5.                       ACTIONS BY THE PARTIES PENDING CLOSING


From and after the date hereof and until the Closing Date, Voiceserve and
VoipSwitch covenant and agree that:


 
(a)
Voiceserve and VoipSwitch, and their authorized representatives, shall have full
access during normal business hours to all documents of Voiceserve and
VoipSwitch and each party shall furnish to the other party or its authorized
representatives all information with respect to the affairs and business of
Voiceserve and VoipSwitch as the parties may reasonably request;



 
(b)
Voiceserve and VoipSwitch shall conduct their business diligently and
substantially in the manner previously conducted and Voiceserve and VoipSwitch
shall not make or institute any unusual or novel methods of purchase, sale,
management, accounting or operation, except with the prior written consent of
the other party. Neither Voiceserve nor VoipSwitch shall enter into any contract
or commitment to purchase or sell any assets or engage in any transaction not in
the usual and ordinary course of business without the prior written consent of
the other party;



 
(c)
Without the prior written consent of the other party, neither Voiceserve nor
VoipSwitch shall transfer any of its assets or the assets of its subsidiaries.



 
(d)
Without the prior written consent of the other party, neither Voiceserve nor
VoipSwitch shall increase or decrease the compensation provided to its
employees, officers, directors or agents;



 
(e)
Neither Voiceserve nor VoipSwitch will amend its Articles of Incorporation or
Bylaws, or make any changes in its respective authorized or issued capital
without the prior written approval of the other party;



 
(f)
Neither Voiceserve nor VoipSwitch shall act or omit to do any act, or permit any
act or omission to act, which will cause a breach of any contract, commitment or
obligation; and



 
(g)
Neither Voiceserve nor VoipSwitch will declare or pay any dividend or make any
distribution, directly or indirectly, in respect of their respective capital
stock, nor will they directly or indirectly redeem, purchase, sell or otherwise
acquire or dispose of shares in their respective capital stock.



6.                       CONDITIONS PRECEDENT TO VOIPSWITCH’S OBLIGATIONS


Each and every obligation of VoipSwitch to be performed on the Closing Date
shall be subject to the satisfaction by the Closing Date of the following
conditions, unless waived in writing by Voiceserve:
 
 
5

--------------------------------------------------------------------------------


 

 
 
(a)
The representations and warranties made by VoipSwitch in this Agreement shall be
true and correct on and as of the Closing Date with the same effect as though
such representations and warranties had been made or given by the Closing Date;



 
(b)
VoipSwitch shall have performed and complied with all of their obligations under
this Agreement which are to be performed or complied with by them by the Closing
Date;



 
(c)
VoipSwitch shall have provided Voiceserve with the opportunity to review all of
VoipSwitch’s relevant financial records and Voiceserve shall be satisfied with
such review as Voiceserve may determine in its sole opinion;



 
(d)
VoipSwitch shall have obtained the necessary consent of its shareholders to
effect the transactions contemplated herein;



 
(e)
VoipSwitch shall deliver to Voiceserve:



 
(i)
a certified true copy of resolutions of VoipSwitch’s Board of Directors
authorizing the transfer of the Shares from Oglaza, Nowak and Kozlowski  and  to
Voiceserve, the registration of the Shares in the name of the Voiceserve and the
issuance of a share certificate representing the Shares in the name of the
Voiceserve;



 
(ii)
share certificates representing the Shares issued in the name of and accompanied
by duly executed Irrevocable Powers of Attorney to transfer the Shares to
Voiceserve; and



 
(iii)
A share certificate or certificates registered in the name of the Voiceserve,
signed by the President of VoipSwitch, representing the Shares.





7.
CONDITIONS PRECEDENT TO VOICESERVE’S OBLIGATIONS



Each and every obligation of Oglaza, Nowak and Kozlowski and VoipSwitch to be
performed on the Closing Date shall be subject to the satisfaction by the
Closing Date of the following conditions, unless waived in writing by
VoipSwitch:


 
(a)
The representations and warranties made by Voiceserve in this Agreement shall be
true and correct on and as of the Closing Date with the same effect as though
such representations and warranties had been made or given by the Closing Date;



 
(b)
Voiceserve shall have performed and complied with all of its obligations under
this Agreement which are to be performed or complied with by its by the Closing
Date;



 
(c)
Voiceserve shall deliver to VoipSwitch:



 
(i)
a certified true copy of resolutions of Voiceserve’s Board of Directors
authorizing the issuance of the Consideration Shares to Oglaza, Nowak and
Kozlowski;



 
(ii)
share certificates representing the VoipSwitch Shares issued in the names of
Oglaza, Nowak and Kozlowski in equal amounts in accordance with paragraph 3
herein, representing the Shares; and

 
 
6

--------------------------------------------------------------------------------


 

 
 
(iii)
U.S $200,000 delivered each to Oglaza, Nowak and Kozlowski.



8.                       ADDITIONAL TERMS


In addition to the Actions by the Parties Pending Closing, the Conditions
Precedent to VoipSwitch’s Obligations and the Conditions Precedent to
Voiceserve’s Obligations, the Closing Date shall be subject to the satisfaction
by the Closing Date of the following conditions, unless mutually waived in
writing by both Parties:


(a)            Voiceserve shall appoint a person designated by VoipSwitch as
Director on Voiceserve’s Board of Directors (the “Appointee”).  Such Appointee
shall serve an initial three-year term from the Closing Date (“Appointee
Term”).  Should the Appointee Term expire, Appointee resign or be removed from
the Board of Directors, for any reason, any replacement of Appointee will be
discussed and agreed upon by both Parties.  Notwithstanding the above, any
extension of the Appointee Term will be discussed and agreed upon by both
Parties.


(b)            Voiceserve hereby agrees to increase the total U.S. $600,000,
being 20% of the Consideration Price, to be paid in cleared funds upon
completion of the acquisition of the entire issued share capital of VoipSwitch
and Voiceserve to Krzysztof Oglaza, Lukasz Nowak and Michal Kozlowski by a
percentage equal to the percentage of increase above approximately U.S. $375,000
of net profit reported in VoipSwitch’s financial statement reported after the
date of this Agreement.  Should Voiceserve agree to increase the total U.S.
$600,000, being 20% of the Consideration Price, to be paid in cleared funds upon
completion of the acquisition of the entire issued share capital of VoipSwitch
and Voiceserve in accord with this Section 8(b), Voiceserve hereby agrees to
decrease the amount of the Consideration Price paid over twelve months from the
Closing Date to Oglaza, Nowak and Kozlowski to reflect a lesser amount owed in
cash in the Consideration Price.


(c)            Voiceserve hereby agrees to provide a monthly salary of $6,000 to
each Krzysztof Oglaza, Lukasz Nowak and Michal Kozlowski (individually the
“Employee”) to be paid on the first (1st) business day of each month after the
Closing Date for a three-year term from the Closing Date (“Employee Term”).  Any
extension of the Employee Term will be discussed and agreed upon by both
Parties.


(d)            Notwithstanding the terms in Section 3, following Completion,
should the net profits for any month of VoipSwitch be less than the aggregate
total of the Individual Payment due to the respective Employee (“Net Profit
Condition”), Voiceserve will not be liable to pay an aggregate total of the
Individual Payment greater than the net profits of that month of
VoipSwitch.  Should a Net Profit Condition occur, to satisfy its obligations
under Section 8(c) Voiceserve shall therefore provide an Individual Payment to
the respective Employee, equal to a third of the monthly net profits of
VoipSwitch.  Should subsequent monthly net profits exceed the net monthly
profits of VoipSwitch after a Net Profit Condition, any Employee paid an
Individual Payment for any month less than $16,666.66 shall receive the
difference between the Individual Payment received and $16,666.66.


9.                       FURTHER ASSURANCES


The parties hereto covenant and agree to do such further acts and execute and
deliver all such further deeds and documents as shall be reasonably required in
order to fully perform and carry out the terms and intent of this Agreement.


9.                       ENTIRE AGREEMENT


This Agreement constitutes the entire agreement to date between the parties
hereto and supersedes every previous agreement, communication, expectation,
negotiation, representation or understanding, whether oral or written, express
or implied, statutory or otherwise, between the parties with respect to the
subject of this Agreement.
 
 
7

--------------------------------------------------------------------------------


 

 
10.                       NOTICE


10.1                       Any notice required to be given under this Agreement
shall be deemed to be well and sufficiently given if delivered by hand to either
party at their respective addresses first noted above.


10.2                       Either party may time to time by notice in writing
change its address for the purpose of this section.


11.                       TIME OF ESSENCE


Time shall be of the essence of this Agreement.


12.                       TITLES


The titles to the respective sections hereof shall not be deemed a part of this
Agreement but shall be regarded as having been used for convenience only.


13.                       SCHEDULES


The schedules attached to this Agreement are incorporated into this Agreement by
reference and are deemed to be part hereof.


14.                       SEVERABILITY


If any one or more of the provisions contained herein should be invalid, illegal
or unenforceable in any respect in any jurisdictions, the validity, legality and
enforceability of such provisions shall not in any way be affected or impaired
thereby in any other jurisdiction and the validity, legality and enforceability
of the remaining provisions contained herein shall not in any way be affected or
impaired thereby.


15.                       APPLICABLE LAW


The state of the Agreement is Delaware, and for all purposes this Agreement will
be governed exclusively by and construed and enforced in accordance with laws
prevailing in the State of Delaware.  The parties hereto agree to attorney to
the jurisdiction of the Courts of the State of Delaware.


16.                       ENUREMENT


This Agreement shall enure to the benefit of and be binding upon the parties
hereto and their respective successors and permitted assigns.






[signature pages to follow]
 
 
8

--------------------------------------------------------------------------------



 


IN WITNESS WHEREOF this Agreement has been executed as of the day and year first
above written.


VOICESERVE, INC.
KRZYSZTOF OGLAZA
   
BY: 
BY:  



VOICESERVE, INC.
LUKASZ NOWAK
   
BY: 
BY:  



VOICESERVE, INC.
MICHAL KOZLOWSKI
   
BY: 
BY:  

 
 
 
 
9

--------------------------------------------------------------------------------



 
Schedule A
 
 


1.  
All Customer Orders

   
2.  
All Inventories

   
3.  
All intangible assets (including without limitation all patents, trade secrets,
service marks, websites, customer lists, inventions, formulae, processes and
permits, and all licenses, agreements and applications with respect to any of
the foregoing, together with any goodwill associated with any of the foregoing)
of VoipSwitch, including without limitation the right to VoipSwitch’s bank
accounts.